

116 HR 7642 IH: Coronavirus Economic Relief for Transportation Services Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7642IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. LaHood (for himself, Mr. Sires, Mr. Young, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of the Treasury to provide assistance to certain providers of transportation services affected by the novel coronavirus.1.Short titleThis Act may be cited as the Coronavirus Economic Relief for Transportation Services Act.2.Assistance for providers of transportation services affected by COVID–19(a)DefinitionsIn this section:(1)Provider of transportation servicesThe term provider of transportation services means an entity that—(A)is established or organized—(i)in the United States; or(ii)pursuant to Federal law;(B)has significant operations, and a majority of employees based, in the United States;(C)was in operation on March 1, 2020; and(D)is the operator of—(i)a vessel of the United States (as defined in section 116 of title 46, United States Code) that is—(I)a passenger vessel (as defined in section 2101 of title 46, United States Code) carrying fewer than 2,400 passengers; or(II)a small passenger vessel (as defined in section 2101 of title 46, United States Code);(ii)a company providing transportation services using a bus characterized by an elevated passenger deck located over a baggage compartment (commonly known as an over-the-road bus), including local and intercity fixed-route service, commuter service, and charter or tour service (including tour or excursion service that includes features in addition to bus transportation, such as meals, lodging, admission to points of interest or special attractions, or the services of a guide); (iii)a company providing transportation services using a school bus (as defined in section 571.3 of title 49, Code of Federal Regulations (or successor regulations)); or(iv)any other transportation service company subject to regulation by the Department of Transportation as the Secretary, in consultation with the Secretary of Transportation, determines to be appropriate. (2)SecretaryThe term Secretary means the Secretary of the Treasury.(b)Funding(1)In generalOut of any funds in the Treasury not otherwise appropriated, there are appropriated to provide grants and other forms of emergency assistance to eligible providers of transportation services under this section, $10,000,000,000 for fiscal year 2020.(2)Emergency designation(A)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in senateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. (c)Provision of assistance(1)In generalThe Secretary, in consultation with the Secretary of Transportation, shall use the amounts made available under subsection (b) to provide grants and other forms of emergency assistance to eligible providers of transportation services described in paragraph (2) that have experienced a significant revenue loss as direct or indirect result of the novel coronavirus (COVID–19). (2)Description of eligible providers of transportation servicesAn eligible provider of transportation services referred to in paragraph (1) is—(A)a provider of transportation services that, on March 1, 2020—(i)had 500 or fewer employees; and(ii)was not a subsidiary of, or controlled by, another entity with a combined total full-time workforce of more than 500 employees; or(B)a provider of transportation services that—(i)on March 1, 2020, had more than 500 employees; and(ii)has not received assistance under paragraph (1), (2), or (3) of section 4003(b), or subtitle B of title IV, of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136; 134 Stat. 281).(3)Amount(A)Factors for considerationIn determining the amount of assistance to be provided to an eligible provider of transportation services under this subsection, the Secretary shall take into consideration—(i)the estimated revenue and cash flow of the provider of transportation services during the 12-month period beginning on the date of receipt of the assistance;(ii)the amount of debt owed by the provider of transportation services on major equipment, if any; and(iii)other sources of Federal assistance provided to the provider of transportation services, if any.(B)LimitationThe Secretary shall ensure that the amount of assistance provided to a provider of transportation services under this subsection, when combined with any other Federal assistance provided in response to COVID–19 under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136; 134 Stat. 281), the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620), or any other provision of law, does not exceed the total amount of revenue earned by the provider of transportation services during calendar year 2019. (4)Type of assistanceThe Secretary shall ensure that not less than 50 percent of the amounts made available under subsection (b) are used to provide grants. (5)Equal accessThe Secretary shall ensure equal access to the assistance provided under this section to eligible providers of transportation services that are small, minority-owned, and women-owned businesses.(6)Condition of receiptAs a condition of receipt of assistance under this subsection, the Secretary shall require that a provider of transportation services shall agree—(A)to use the funds, on a priority basis and to the extent available, to maintain through December 31, 2020, pay, paid administrative leave, and benefits to all employees as of the date of enactment of this Act, after making any adjustments required for—(i)retirement; or(ii)voluntary employee separation; and(B)to recall or rehire any employee laid off, furloughed, or terminated because of reduced service as a result of COVID–19 or the effects of COVID–19, to the extent warranted by increased service levels.(d)Eligible activitiesA provider of transportation services shall use assistance provided under subsection (c) only for—(1)activities to ensure the preservation of jobs based in the United States;(2)the acquisition of services, equipment, including personal protective equipment, and other measures needed to protect workers and customers from COVID–19; or(3)continued operations and maintenance of existing capital equipment and facilities (including rent, leases, insurance, and debt service) during the period of economic distress caused by the outbreak of COVID–19. 